DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-12 are allowed.

Regarding claim 1, the prior art of record does not disclose alone or in combination:
A motor driving device comprising: an inverter connected to a motor of multiple phases via power supply lines to supply a voltage selectively to the multiple phases of the motor; phase-opening switches provided in the power supply lines, respectively, for opening and closing a current flow path between the inverter and the motor; a pull-up resistor circuit connected closer to the inverter than the phase-opening switches in the power supply lines to supply a predetermined voltage from a power supply to the power supply lines; a short-circuit determination circuit configured to determine a presence or absence of a short-circuit failure of a phase-opening switch, which is to be subjected to a short-circuit failure determination as a target switch; and a voltage detection circuit configured to detect a voltage of each power supply line, wherein the phase-opening switches are configured to supply a current from the inverter to each phase of the motor in an open state thereof; the short-circuit determination circuit is configured to (i) drive all of the phase-opening switches to open, (ii) then drive the inverter to electrically connect one of the power supply lines, the one of the power supply lines including the target switch among the phase-opening switches, to a ground by driving a lower arm of the inverter that is connected to the one of the power supply lines to close, wherein the lower arm is connected to the one of the power supply lines including the target switch, and (iii) determine that the target switch has the short-circuit failure in case that a target voltage detected by the voltage detection circuit is lower than the predetermined voltage, the target voltage indicating a voltage of a power supply line other than the one of the power supply lines including the target switch, the target voltage being taken at a node between an upper arm and a lower arm of the inverter, which are coupled to the power supply line other than the one of the power supply lines including the target switch.

Regarding claim 7, the prior art of record does not disclose alone or in combination:
A motor driving device for a motor of multiple phases which are supplied with a voltage from a power supply through an inverter and power supply lines connecting the inverter and provided in correspondence to the multiple phases, the motor driving device comprising: phase-opening switches provided in the power supply lines between the inverter and the motor, respectively; a resistor circuit connecting the power supply lines to the power supply; a voltage detection circuit connected to the power supply lines to detect a voltage of each of the power supply lines; and a control circuit configured to determine a short-circuit failure of the phase-opening switches, wherein the control circuit is configured to: open all of the phase-opening switches to interrupt electric connection of the motor Page 4 of 13to the inverter and the resistor circuit; electrically connect only one power supply line among the power supply lines to a ground by driving a lower arm of the inverter that is connected to the one of the power supply lines to close, wherein the lower arm is connected to the one power supply line, and the one power supply line includes a target switch among the phase-opening switches; compare a voltage of another power supply line among the power supply lines with a predetermined value; and determine a short-circuit failure of one phase-opening switch provided in the one phase-opening switch when the voltage of the another power supply line is smaller than the predetermined value, the voltage of the another power supply line indicating a voltage of a power supply line other than the one power supply line, the voltage being taken at a node between an upper arm and a lower arm of the inverter, which are coupled to the another power supply line.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 7, the prior art of record does not disclose alone or in combination:
A motor driving device for a motor of multiple phases which are supplied with a voltage from a power supply through an inverter and power supply lines connecting the inverter and provided in correspondence to the multiple phases, the motor driving device comprising: phase-opening switches provided in the power supply lines between the inverter and the motor, respectively; a resistor circuit connecting the power supply lines to the power supply; a voltage detection circuit connected to the power supply lines to detect a voltage of each of the power supply lines; and a control circuit configured to determine a short-circuit failure of the phase-opening switches, wherein the control circuit is configured to: open all of the phase-opening switches to interrupt electric connection of the motor Page 4 of 13to the inverter and the resistor circuit; electrically connect only one power supply line among the power supply lines to a ground by driving a lower arm of the inverter that is connected to the one of the power supply lines to close, wherein the lower arm is connected to the one power supply line, and the one power supply line includes a target switch among the phase-opening switches; compare a voltage of another power supply line among the power supply lines with a predetermined value; and determine a short-circuit failure of one phase-opening switch provided in the one phase-opening switch when the voltage of the another power supply line is smaller than the predetermined value, the voltage of the another power supply line indicating a voltage of a power supply line other than the one power supply line, the voltage being taken at a node between an upper arm and a lower arm of the inverter, which are coupled to the another power supply line.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846